Title: To George Washington from Guy Carleton, 31 March 1783
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York March 31st 1783
                        
                        I have received from General Haldimand a paper of so interesting a nature as to require the communication of
                            it’s contents to your Excellency, a copy of which, with an extract of the letter that accompanied it, I therefore enclose.
                        To your Excellency’s consideration these papers must be referred, but I cannot help wishing and expecting,
                            that such measures will be adopted as may put a stop to those calamities, from which I was always persuaded neither party
                            cou’d derive much benefit, in any stage of the war, but the present situation leaves not the least pretence for continuing
                            those barbarities on that unhappy frontier, on the contrary, seems very strongly to urge the most healing measures,
                            & the closing up of those wounds with all possible diligence.
                        Your Excellency will find that General Haldimand has received no official dispatches for a considerable time
                            past, or advices whatever which he can depend on. With respect to myself, I have also no official advices since those I
                            last communicated to your Excellency, & have consequently none to communicate to General Haldimand of much
                            importance. It is therefore from you, Sir, he must hear of peace, accompanied with the fruits of peace, benevolence, it’s
                            most pleasing, as well as most unquestionable evidence. I am, Sir, Your Excellency’s most obedient & most humble
                            Servant
                        
                            Guy Carleton
                        
                     Enclosure
                                                
                            
                                 17 February 1783
                            
                            Extract of a letter from Gen. Haldimand to Sir Guy Carleton dated Quebc Feby 17th 1783
                            "I have very lately received letters from Brigadier General McLean, commanding in the upper Country,
                                accompanied by a speech from the six nation Indians, so strongly expressive of their resentment at, and determination
                                to retaliate the late barbarity committed by the Virginians, in the total destruction of a Shawanese settlement
                                (standing Stone Village) and the indiscriminate massacre of all it’s inhabitants; that I think it my duty to the King’s
                                Service to communicate their resolution to you, for the purpose of representing to General Washington the fatal
                                consequences which must unavoidably follow the unwarrantable advantage which has been taken of my restraining, (in
                                consequence of orders from the King’s Minister) the Light troops and Indians from offensive war in that Quarter. I
                                have employed every argument, in my power to suggest, to dissuade the Indians from their purpose; at the same time I
                                cannot passively look on and see their country ravaged, their women and children murdered for their attachment to the
                                royal cause, I have therefore promised to assist them with troops and by every means in my power to oppose the
                                incursions of the Enemy into their Country, & I shall most faithfully perform it. The difficulty &
                                uncertainty of communicating at this distance with General Washington prevents my addressing him myself upon this
                                interresting subject, but your situation affords a facility of doing it, which I request you will improve should you,
                                as I do, think it necessary for the King’s Service, for which purpose I enclose to you an extract of the speech
                                delivered by the six nations.
                            Reports have lately circulated here that Charles Town is evacuated, that the french fleet and army have
                                departed for the West Indies, that Lord Howe has effectually relieved Gibraltar, and obtained some advantage over the
                                combined fleet, with many others that may be equally true or false, and which I can neither confirm or contradict not
                                having received the least official communication from any Quarter."
                        
                        
                     Enclosure
                                                
                            
                                
                                    11 December 1782
                                
                            
                            Extract of a Speech delivered to Brigadier General Maclean by the principal Chiefs and Warriors of the
                                Six Nation Indians, assembled in Council at Niagara N.Y. the 11th December 1782
                            Tioguanda—Speaker
                            We thank the great Spirit for this opportunity of meeting the General and the other Officers here
                                assembled on this particular occasion, as it gives us the power of laying before him and Colonel Butler, the Result of
                                our deliberations in a late Council of the Chiefs—held at one of our Villages in consequence of Intelligence we
                                received from our Brothers the Shawenese informing us of their late misfortune, their lower town having been cut off
                                by the perfidious, cruel Rebels, at a time when they and we were forbid to go to War, and directed to cease
                                Hostilities by the great General of our Brother the King of England, and upon our agreeing to obey the Orders of the
                                General, the perfidious Rebels have taken the advantage of our inactivity, and have come like Thieves in the night,
                                when the Shawanese Warriors were out at their hunting Grounds, surrounded one of their towns, and murdered all the
                                Women and children—We therefore think it proper to acquaint you that you may let the great General know, that we shall
                                remain no longer idle and see our Brethren and people destroyed by these cruel Rebels—since the fate they have met
                                with may be our’s next, if we do not go to War to prevent it—We therefore desire that you will request the great
                                General, in our name to assist us heartily in sharping our Axe.
                            We have already mentioned unto you the Cruelties committed by the Rebels upon our younger Brothers the
                                Shawanese, & we are persuaded there is no reliance to be had on the faith or promises of the Rebels, whose
                                unparallelled Cruelty lately destroyed the poor innocent Moravian Indians, their near neighbours, who never went to
                                War against them, or any other people, yet under the cloak of Friendship, they murdered them in cold blood, and
                                reduced their Bones to ashes that the Murder might not be discovered.
                            In the year 1779 when the Rebels attacked the Villages of the six nations, their cruelty was equally
                                great, for at the Onandago Town (of which I am one of the principal chiefs) they put to death all the Women and
                                Children, excepting some of the young Women whom they carried away for the use of their Soldiers, & were
                                afterwards put to death in a more shameful manner. Yet these People call themselves Christians. We have been so often
                                deceived by the Rebels that we can no longer trust to their Words, and we find by sad experience that the Enemy profit
                                by our laying still and following the advice of the General—We are therefore resolved that, in future, we will act
                                upon their own principle, and shew them no lenity or mercy, and hope for Assistance from the great General, and that
                                he will not find fault with us for following the Example of the Rebels—And that we have hitherto, in general,
                                refrained from retaliating their Crueltys, except in the instance of Colonel Crawford, the principal Agent in the
                                murder of the Moravians; and he was burned with Justice and according to our Custom; yet we make no doubt the Rebels
                                will imagine that our not going to War proceeds from fear—We therefore purpose to send a Flag to them to acquaint them,
                                that we shall in future follow the Example set us by themselves, seeing it is their intention to destroy the Indians
                                and possess themselves of their Country.
                        
                        
                    